Citation Nr: 1759135	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-31 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that, in addition to the issue of record, the Veteran originally appealed, and, in October 2013 a statement of the case was issued for, the issues of entitlement to service connection for hearing loss, hypertension, prostate cancer, a kidney condition, diabetes, and a left knee condition.  In a November 2013 substantive appeal to the Board however, the Veteran indicated that he had read the statement of the case, and that he was only appealing the issue of entitlement to service connection for a right knee disorder.  Additionally, the Board notes that the Veteran was also subsequently granted service connection for kidney cancer and hypertension.  As such, the Board shall not consider these issues any further.

The Board notes that the Veteran also filed a notice of disagreement in March 2017 objecting to the denial of entitlement to special monthly compensation based on the need for aid and attendance and housebound status (SMC A&A) as well as a proposed finding of incompetency.  In July 2017 however, the RO found that the Veteran was competent, and the Veteran was assigned SMC A&A in a separate July 2017 decision; which the Veteran has not objected to or otherwise challenged.  As such, the Board shall not consider these issues any further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A medical nexus exists between a current right knee disorder and an in-service incurrence of right knee problems.
CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the Veteran is being granted his complete prayer of relief, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed moot.

Right Knee Disorder

The Veteran contends that he is entitled to service connection for a right knee disorder.  The Veteran first filed for service connection for right knee disorder in March 2001, and, in April 2002, the RO denied service connection.  In January 2012, the Veteran filed to reopen his claim for service connection for a right knee disorder.  In March 2012, the RO reopened the Veteran's claim for service connection and denied the Veteran's claim for service connection on the merits.  The Veteran appealed.  

The weight of the evidence indicates that the Veteran's right knee disorder is related to a period of service.  The Veteran underwent a VA examination in August 2016 at which he was diagnosed with a current right knee disorder.  Upon review of the Veteran's service treatment records, the examiner identified in-service incurrences of right knee problems including seeking treatment for right knee problems.  Finally, the examiner opined that it was at least as likely as not that the Veteran's right knee disorder was incurred in or caused by an in-service injury, event, or illness.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a right knee disorder is granted.


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


